Citation Nr: 0009001	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right hamstring strain (right hamstring disability).

2.  Entitlement to service connection for the residuals of 
bilateral leg injuries (bilateral leg disability).

3.  Entitlement to service connection for osteoarthritis of 
the cervical spine (cervical spine disability).

4.  Entitlement to the assignment of a compensable disability 
rating for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1995 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claims 
of entitlement to service connection for a right hamstring 
disability, a bilateral leg disability, and a cervical spine 
disability, but granted service connection for headaches, 
assigning a noncompensable disability rating.  

The Board observes that the veteran appeared and testified 
before the undersigned Board Member at a Board hearing 
sitting in Chicago, Illinois.  The Board further notes that 
certain elements concerning the issue of entitlement to 
service connection for a cervical spine disability will be 
addressed in the remand portion of this decision. 


FINDINGS OF FACT

1.  There is no current medical diagnosis of a right 
hamstring disability.

2.  There is no current medical diagnosis of a bilateral leg 
disability, to include stress fracture or shin splints.
3.  There is X-ray evidence of arthritis of the cervical 
spine and clinical evidence of  painful motion of that 
segment of the spine, within one year of service. 

4.  The veteran's service-connected headaches are not 
productive of prostrating attacks.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right hamstring disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a bilateral leg disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  Arthritis of the cervical spine is presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

4.  The schedular criteria for a compensable disability 
rating for the veteran's service-connected headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a right hamstring disability 
and a bilateral leg disability

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  However, the 
threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records (SMRs) show that he was 
treated for a deep contusion in the left lateral thigh in 
August 1996.  Various treatment records dated in September 
1996 reveal that the veteran suffered from the following 
ailments: a contusion/hematoma to the right hip; right thigh 
cellulitis; right knee pain with observed tenderness, 
erythema, and heat; left knee pain; right Achilles 
tendonitis; and a right hamstring strain.  An October 1996 
treatment record noted that the veteran's right hamstring 
strain was resolving.  The January 1997 examination report 
upon separation from service clinically evaluated the 
veteran's lower extremities as normal.  

A January 1998 VA original compensation and pension 
examination report recited the veteran's complaints of having 
sustained stress fractures in each leg during strenuous 
training sessions in service.  The veteran now complains that 
when he runs his legs hurt.  Objectively, muscle strength in 
the lower extremities was 5/5, bilaterally, and he complained 
of pain in the knees on flexion.  The diagnoses included the 
following: cellulitis of the right knee per history with 
normal range of motion and negative radiological studies; 
right lower leg sprain and hamstring strain with negative 
radiological studies; and a left lower leg sprain with normal 
radiological findings.  Contemporaneous VA radiology reports 
of both legs and the right knee found no evidence of bone or 
joint pathology.   

A December 1998 VA compensation and pension limited 
examination report noted that the veteran complained of right 
hamstring pain that hurt when he ran, but that it did not 
otherwise restrict his activities of daily living.  The 
veteran also complained that he had sustained bilateral leg 
stress fractures in service, which have since caused pain 
when running, but did not otherwise restrict his activities 
of daily living.  The examiner commented that the veteran's 
description of his stress fractures was more consistent with 
shin splints symptoms.  Objectively, the muscle size and 
contour of the quadriceps and calves appeared equal, 
bilaterally, with no gross discoloration or deformity.  Both 
legs revealed full range of motion, as well as displaying 
gross motor and sensory function.  The initial diagnoses 
included the following: a musculoskeletal injury of the right 
leg, symptomatic, but with no functional impairment; and a 
musculoskeletal injury of both lower legs, symptomatic, but 
with no functional impairment.  These diagnoses were updated 
as follows: right hamstring injury, examination normal at 
this time; and no current evidence of stress fractures at 
this time.  A contemporaneous radiology report of both legs 
revealed no evidence of fracture, dislocation, or bony 
destruction.

A December 1998 VA neurology examination report recounted the 
veteran's history of lower extremity injury in service, and 
the residual pain the veteran currently complains of, 
particularly when running.  Objectively, the veteran's lower 
limbs were covered by muscle, which was powerful and free of 
atrophy, and he walked normally, squatted, and was able to 
maintain his balance.  

The remaining evidence consists of the veteran's written 
statements, and the Travel Board hearing testimony of the 
veteran and his spouse, in which it is contended that the 
veteran's hamstring strain and bilateral leg injuries have 
resulted in continued residual pain and dysfunction.  

After a careful review of all of the relevant evidence of 
record, the Board finds that the veteran's claims of 
entitlement to service connection for a right hamstring 
disability and bilateral leg disability are not well 
grounded, on the basis that there is no evidence of a current 
medical diagnoses associated with the veteran's complaints of 
pain, discomfort, and functional loss affecting his right 
hamstring or either lower extremity.  The veteran incurred 
injuries to his right hamstring and both legs during service.  
However, there is no medical evidence of a current diagnosis 
of a right hamstring disability or a disability of either 
leg.  The most recent VA medical examination in December 1998 
noted the veteran's history of inservice injuries and his 
symptoms or complaints of pain, but the physical and X-ray 
examinations specifically ruled out the claimed disabilities.  
Although the examiner noted that the veteran complained of 
pain, the Board notes that in a recent case, the Court held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, No. 97-1948 U.S. Vet. 
App. Dec. 29, 1999). 

The only evidence of record to support the veteran's claims 
of service connection for a right hamstring disability and 
bilateral leg disability is his written statements, and the 
hearing testimony of the veteran and his spouse, in which he 
relates that he currently suffers from pain, discomfort, and 
functional loss due to injuries received in service.  
However, as a matter of law, these statements do not satisfy 
the medical diagnosis or medical nexus requirements and 
cannot, therefore, render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed is a medical 
diagnosis concerning his complaints, and medical evidence 
linking such a diagnosis an injury or disease sustained in 
service.  By this decision, the Board is informing the 
veteran that medical evidence of a current disability and 
causation is required to render his claims of service 
connection for right hamstring and bilateral leg disabilities 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69(1995).

II.  Service connection for a cervical spine disability

The SMRs show that the veteran was seen in July 1995 for 
complaints of constant bitemporal and occipital/neck 
throbbing pain.  A November 1996 treatment record reveal that 
the veteran complained of headaches that started in the 
posterior neck area and radiated to the bitemporal regions.  
A January 1997 treatment record noted that the reason for the 
veteran's visit was neck pain, although the veteran also 
noted he had a headache and the assessment was 
occipital/frontal headache.

The January 1998 VA examination report recounted the 
veteran's history of neck injury during service resulting in 
residual head and neck pain.  After review of the 
contemporaneous VA radiology report of the cervical spine, 
which found minimal osteoarthritis, the VA examiner diagnosed 
the veteran with cervical spine minimal osteoarthritis, with 
full range of motion.

Although a December 1998 VA magnetic resonance imaging (MRI) 
report revealed a normal cervical spine, a contemporaneous VA 
neurology examination report stated that "[t]here is some 
suggestion that this [veteran] suffers from axial 
degenerative disease, owing to the osteophytes of the 
cervical [spine] region . . ."  The examiner explained that 
axial osteoarthritis evolves over many years, and that 
"[t]here is absolutely no reason to believe that this 
condition was caused by anything which he did in the Navy."

The Board notes that where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
conditions, such as arthritis, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the medical evidence - although somewhat 
contradictory and unclear as to the nature of the veteran's 
reported neck pain - does include a diagnosis of cervical 
spine arthritis approximately one year after separation from 
service.  The Board finds that this evidence is sufficient to 
make the veteran's claim for service connection for a 
cervical spine disability well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has presented a 
claim that is plausible; capable of substantiation or 
meritorious on its own.  Grivois at 140; Murphy at 81 (1990).  
The question remains whether such arthritis was 10 percent 
disabling, to support a finding that the arthritis is 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The January 1998 VA clinical examination revealed full range 
of motion of the  cervical spine, but it was also noted that 
the veteran complained of pain upon motion.  In the rating of 
degenerative arthritis established by X-ray evidence, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
to be limited even though a range of motion may be possible 
beyond the point when pain sets in.  See Hick v. Brown, 8 
Vet. App. 417, 421 (1995); Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  The Board also notes that, as noted in 
Diagnostic Code 5003, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or "satisfactory" evidence of painful motion.  
While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant . . ." 38 C.F.R. § 4.40 (1999). See 
Hatlestad v. Derwinski, 164 (1991).

The veteran sustained a neck injury during his recent (June 
1995 to January 1997) service, and he has submitted medical 
evidence of complaints of painful motion and X-ray evidence 
of arthritis of the cervical spine within one year of 
service.  The arthritis has been subsequently confirmed by 
radiographic examination.  It is the Board's judgment that 
the evidence is at least in equipoise as to whether the 
veteran's cervical spine arthritis was manifested by painful 
motion supported by objective findings within one year of 
service.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that service connection for arthritis of the 
cervical spine is warranted.

III.  Headaches

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of disability ratings for headaches, and, as such, 
the claim for a higher rating is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: service medical records; VA 
examination reports and radiology reports; the veteran's 
written statements; and the Travel Board hearing transcript.  

The RO's March 1998 rating decision granted the veteran 
service connection for headaches on the basis of the SMRs, 
which showed that the veteran was often seen for headaches, 
and a diagnosis of tension headaches after service, in 
January 1998.  A noncompensable disability rating was 
assigned, which has remained in effect ever since. 

The January 1998 VA examination report that included a 
diagnosis of tension headaches noted that the veteran 
complained of a developing headache during the examination.

A December 1998 VA neurological examination report recited 
the veteran's complaints of frequent headaches since service, 
and he complained of a headache at the time of the 
examination.  The veteran further complained that his 
headaches interfered with his ability to carry out his career 
as a correctional officer.  At the outset of his evaluation, 
the examiner indicated that the veteran's symptoms were not 
characteristic of migraine headaches, for which he is 
currently service-connected.  The examiner observed that the 
veteran's demeanor was surly and resistive, requiring 
constant reminding, correction, and encouragement to 
participate in the examination.  The examiner commented that 
"[i]t is unclear to me that he has ever been forced to 
withdraw from activity because of headache, and, indeed, the 
more he was asked about the details of SEAL training, the 
more defensive he became."  The examiner also stated that 
"[t]he headache is a non-specific complaint, which does not 
fit any classification.  It really does not sound anything 
like headaches associated with cervical spine disease."  A 
supplement to this examination provided after the examiner 
reviewed the claims file noted that his "[s]tated opinion 
[remains] unchanged.  Pain history tension headache noted." 

The remaining evidence consists of the veteran's written 
statements, and the Travel Board hearing transcript, in which 
it is contended that the veteran suffers from headaches 
everyday, becoming severe two to four days a week, during 
which times it becomes difficult for him to work or otherwise 
function normally.  The veteran further stated that he has 
had to take a significant amount of sick leave during such 
times. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's disability is rated, by analogy, under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
guidelines for rating migraine headaches.  Under this 
regulation, the maximum disability rating is 50 percent, 
which is for application when the headaches are manifested by 
very frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability.  A 30 
percent disability rating is for application when the 
headaches are accompanied by characteristic prostrating 
attacks occurring once a month over the last several months.  
A 10 percent disability rating is for application when the 
headaches are accompanied by characteristic prostrating 
attacks averaging once every two months over the last several 
months.  A noncompensable disability rating is assignable for 
less frequent attacks. 

Upon review of the evidence of record concerning the 
veteran's headaches, the Board finds that a compensable 
disability rating is not warranted.  The December 1998 VA 
neurological examination report noted only that the veteran 
had a history tension headache pain; indeed, the examiner 
appeared skeptical that a diagnosis of headaches was even 
appropriate.  The Board has considered the veteran's 
complaints of having a headache everyday, developing into 
severe headaches two to four times a week and resulting in 
diffulty functioning.  However, the evidence, overall, is not 
persuasive enough to show that he suffers from prostrating 
headache attacks averaging once every two months over the 
last several months (the criteria for the minimum 10 percent 
disability rating), if at all.  Therefore, the Board finds 
that the veteran's disability rating is appropriately rated 
as noncompensable.

In reaching this decision the Board has also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board concludes that a compensable 
disability rating is not warranted.
The Board further finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that the 
veteran's headaches have not resulted in marked interference 
with his employment, nor have frequent periods of 
hospitalization been necessary.  Therefore, the criteria 
required for submission concerning the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash at 227.


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for a right thigh disability is denied. 

Evidence of a well-grounded claim not having been received, 
service connection for a bilateral leg disability is denied. 

Service connection for arthritis of the cervical spine is 
granted. 

The assignment of a compensable disability rating for 
headaches is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



